DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Saitoh et al. (US 2016/0085101, “Saitoh”), in view of Takeda et al. (US 2016/0342003, “Takeda”), further in view of Atsumi et al. (WO 2017033468 A1, for which the English language equivalent US 2018/0164481, is used as a citation copy), do not disclose or suggest: An organic electroluminescent display device comprising: an optical laminate film comprising, at least: a polarizer; a phase difference layer; and a circularly polarized light separating layer, wherein the polarizer, the phase difference layer, and the circularly polarized light separating layer are arranged in this order, an in-plane retardation Re(550) of the phase difference layer is 120 to 160 nm, the polarizer and the phase difference layer are arranged such that an angle formed between a transmission axis of the polarizer and a slow axis of the phase difference layer is 45° +- 10°, the circularly polarized light separating layer is a cholesteric liquid crystal layer formed by fixing a cholesteric liquid crystalline phase and having a liquid crystal compound as a main component, in a case where an average refractive index of the liquid crystal compound forming the circularly polarized light separating layer is n, a birefringence of the liquid crystal compound forming the circularly polarized light separating layer is Δn, and a selective reflection center wavelength of the circularly polarized light separating layer is ʎ, 	ReMAX [nm] = k x Δn x ʎ/n (where k = 0.213), 	and an in-plane retardation Re(550) of the circularly polarized light separating layer satisfies 0.5. x ReMax < Re(550) < ReMax; and an organic electroluminescent light emitting element, wherein the optical laminate film and the organic electroluminescent light emitting element are arranged so as to sandwich the circularly polarized light separating layer between the phase difference layer and the organic electroluminescent light emitting element, wherein film thickness of the circularly polarized light separating layer is 0.8 to 1.3 µm.	The closest prior art of record, Saitoh, teaches a polarizer ([0054]), a phase difference layer (e.g., a quarter wave layer between the polarizer and underlying reflection polarizer layer, [0127], [0178], [0096]) having an in plane retardation of between 115 and 155 nm ([0145], [0146]). Saitoh teaches that the angle between the transmission axis of a polarizer and slow axis of the phase difference layer is 45 degrees ([0153]). Saitoh teaches a reflective polarizing layer or light separating layer under the linear polarizer and having a phase difference film therebetween (see, [0127], reflection polarizer layer, [0178]) and this layer or layers may be made of fixed cholesteric liquid crystals (e.g., [0096]). Saitoh teaches that the reflection center wavelength may be from 430 to 480 nm ([0016]) and the refractive index of the reflective polarizer may be 1.57 ([0247]).	Saitoh fails to teach the birefringence of the liquid crystalline compound of the reflection polarizing layer and Saitoh fails to specifically teach the in plane retardation values of the reflective polarizer. Saitoh further fails to teach the thickness of the layer corresponding to the claimed light separating layer is within the range of from 0.8 to 1.4 micrometers. While secondary reference, Takeda teaches that a suitable birefringence for a liquid crystal compound is between 0.15 and 0.5 ([0205] – [0208], [0207]) and Atsumi teaches a reflection polarizer having a retardation of less than 10 nm ([0029], [0032]), the prior art fails to teach that a liquid crystalline reflective polarizer has the claimed thickness in conjunction with the claimed optical properties and the remaining structural features of the organoluminescent display device. While the prior art may teach some of the features that are absent from Saitoh, it would not have been obvious to have combined disparate teachings from various references into the claimed invention without the use of impermissible hindsight. Furthermore, it is not clear that there would have been a reasonable likelihood of success in adjusting the optical layers consistent with the teachings of the secondary references and further to have adjusted the thickness of the light separating layer to the claimed range of 0.8 to 1.3 micrometers because doing so would affect the optical properties of the film itself. Therefore one of ordinary skill in the art at the time of the invention would not have found it obvious to have made the claimed invention in view of the prior art available at the time of filing.	The combination of elements as set forth in the independent claim 9 and dependent claims 10 and 11 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782